DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Status
Claims 11 and 12 are canceled. Claims 1-10 and 13-17 are pending and under examination. The amendment filed on 11/19/2020 in response to the Non-Final office Action of 09/02/2020 is acknowledged and has been entered.

Action Summary
Claim 1-6 and 12-17 rejected under 35 U.S.C. 103 as being un-patentable over Ueda (US2010/0247504 A1) in view of Deshpande et al. (WO2016/083874 A1) are maintained, but modified and revisited in light of claim amendment. 
Claims 7-10  rejected under 35 U.S.C. 103 as being un-patentable over Ueda (US2010/0247504 A1) in view of Deshpande et al. (WO2016/083874 A1) as applied to claims 1-6, 12-17 above in further view of Gao (US2014/0141082 A1) are maintained. 


Claim Rejections - 35 USC § 103
Applicant correctly points out that the rejection is a 103 rejection and not a 102 rejection. The Examiner incorrectly use the 102 form paragraph into the 103 rejection. The modified and revisited 103 rejection correctly uses the 103 form paragraph. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-6 and 13-17 are rejected under 35 U.S.C. 103 as being un-patentable over Ueda (US2010/0247504 A1) in view of Deshpande et al. (WO2016/083874 A1).
Ueda teaches a food/powder composition a powder comprising: (A) an oil-soluble antioxidant substance powder; (B) a water-soluble antioxidant substance powder; and (C) thioctic acid, see claims 1 and 9, wherein (A) the oil-soluble antioxidant substance powder astaxanthin or an ester of astaxanthin, see claims 3. Moreover, Ueda teaches the powder composition according to claims 1 and 9, wherein (A) the oil-soluble antioxidant substance is a powder composition obtained by drying an emulsion composition containing: (a) at least one of a sucrose fatty acid ester and a polyglycerin fatty acid ester; and (b) a phospholipid, wherein mass composition ratios of (a) and (b) are the same or the mass composition ratio of (a) is larger than the mass composition ratio of (b), see claim 5. Ueda teaches the oil-soluble substance powder contains at least one oil-soluble antioxidant substance which can be carotenoids and also antioxidant activity-having fat soluble vitamins, fat soluble vitamins-like substance, see para [0035] that can include tocopherol and tocotrienol as examples of fat-soluble vitamins, see para [0060]. The content of the fat soluble substance that include tocotrienol and tocopherol can be Moreover, Ueda teaches the astaxanthings as pure pigment ingredient is preferably 0.01 to 25% by mass, see para [0055]. Additionally, Ueda teaches the sucrose fatty acid ester and/or a polyglycerin fatty acid ester is in an amount preferably 5% by mass to 50% by mass, see para [0087]. Ueda teaches examples of liquid oils and fats that can be used with the oil-soluble antioxidant powder include safflower oil and coconut oil, see para [0069] & [0070]. In the case where the other oily ingredient(s) is used with the oil-soluble antioxidant substance, the oil-soluble antioxidant substance can be used in the amount of preferably 50% to 90% by mass, see para [0076]. Furthermore, Ueda teaches in the case of forming an oil-soluble antioxidant powder exhibiting a good body absorbability, the sucrose fatty ester can be used in a ratio preferably 30% by mass or more, see para [0087]. Ueda also teaches the emulsion composition obtained can contain a ratio of oil phase/water phase dispersion, see para [0135]. The dispersion emulsion of the prior art would be considered an liquid food composition. Safflower oil, coconut oil, tocopherol and tocotrienol are all examples of oils that are liquid at 25oC, see instant specification. As such, the prior art teaching of safflower oil, coconut oil, tocopherol and tocotrienol would be considered liquid at 25oC. Examples of sucrose fatty esters include Royto sugar ester L-1695 (aka sucrose laurate) see para [0082]. The powder composition is to be formulated in soft capsule, see para [0189]. The preferred water-soluble antioxidant substance powder is a sugar fatty acid ester having a HLB of 12 or more, see para [0089]. Ueda  teaches the oil-soluble antioxidant substance may contain a surfactant, see para [00993], wherein the preferred surfactant is polyoxyethylene sorbitan monolaurate, see para [0099].Ueda  teaches the average particle size of the emulsion is 1 nm or more or less than 130 nm which is equivalent to 0.001 µm to 0.13 µm, see para [0155] & [0156]. While Ueda does not specifically teach the water-soluble antioxidant substance powder particularly Ryoto sugar ester L-1696 passes through a filter with an opening of 180 µm, the teaching of the emulsion comprising the water-soluble antioxidant substance powder and the oil/water having a particle size of 1-130 µm infers the antioxidant substance powder passes through a filter with an opening of 180 µm. With respect the “wherein the astaxanthin (A) is in a state of being dissolved in the oil (C), said limitation appears to be met by the fact that Ueda teaches astaxanthin is an oil-soluble antioxidant substance powder.
Ueda does not specifically taches the claimed amount of astaxanthn (A), sucrose fatty acid ester, powder (B), and oil. However, the amount of astaxanthn (A), sucrose fatty acid ester, powder (B), and oil claimed overlaps with that of the prior art., rendering obvious the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Accordingly, the limitation of powder (B) exists in a powdery state in the food composition is necessarily present from the obvious overlapping amount of astaxanthn (A), sucrose fatty acid ester, powder (B), and oil of the prior art absent evidence to the contrary. 
With respect to “sealed into”, said limitation appears to be a method step. Since the claim is interpreted to be a product, said method step in the product claims do not appear to further limit the structural components of the composition. Therefore the composition is a composition which is met by the prior art. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).    
Furthermore, with respect to the limitation of “fat derived from a plant” as the oil (C), the extracted form or naturally form or the synthetic form of the tocopherol mixture taught by Ueda would not render the claims patentably distinct because the compound whether artificially synthesized or extracted from natural source would have the same structure and same pharmacological effect. The district court, ruling prior to the KSR decision, decided in favor of Aventis, finding that there was no teaching, suggestion or motivation to separate the isomers in a mixture to produce pure 5S ramipril. In the case law quoted by Applicant, the Federal Circuit, ruling after KSR, found that the district court had applied the teaching, suggestion or motivation doctrine too rigidly, as KSR warned against doing. Citing KSR, the Federal Circuit explained that it was only necessary to show "some articulated reasoning with 
Furthermore, Ueda does not specifically teach coconut oil or safflower oil. However, Ueda teaches the oil-soluble antioxidant powder may contain the other oily ingredients, examples coconut oil or safflower oil, see para [0070]. 
	Deshpande et al. teaches a stable oil suspension comprising lipophilic nutrient uniformly dispersed in solid hydrophilic carrier and suspended in an oil medium, wherein the oil suspension can be encapsulated in soft gel capsules, see Abstract. Moreover, suspending the solubilized granules of the lipophilic nutrient in the medium oil can result in stabilization of the nutrient, see page 5, lines Deshpande et al. teaches the soluble granule of lipophilic nutrients include carotenoids, see page 6, fourth para. including astaxanthin, see page 8, second para. Furthermore, Deshpante et al. teaches the oils can be at least coconut oil and/or safflower oil among other oils, see page 17, second para. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select coconut oil and/or safflower oil among the lists of oils to give Applicant’s claimed invention. One would have been motivated by the fact that oils such as coconut oil and/or  safflower oils are used in combination with liphophilic nutrient renders the . 


Claims 7-10 are rejected under 35 U.S.C. 103 as being un-patentable over Ueda (US2010/0247504 A1) in view of Deshpande et al. (WO2016/083874 A1) as applied to claims 1-6, 13-17 above in further view of Gao (US2014/0141082 A1).
The teaching of Ueda and Deshpande et al. has been discussed supra.
Ueda and Deshpande et al. collectively do not teach crocetin. However, Ueda teaches the powder composition can be used for treating Alzheimer’s disease, see para [0004]. 
Gao teaches the use of crocetin for treating Alzheimer’s disease, see claims 1, 32 and 47.
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the composition disclosed by Ueda’s reference with that set forth by Gao because each is taught by the prior art to be useful for the same purpose (i.e., treating Alzheimer’s disease). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.
	Applicant’s argument and Response to Applicant’s argument 
Applicant argues that The Office Action (p.7) uses Deshpande to provide coconut oil or safflower oil as a component of the "powder composition" taught by Ueda. Because the 7 powder that is dispersed in the oil, or an amount of the oil being from 38.3 % to 99.899 % by mass, as recited in claim 1. Hence, the proposed combination of Ueda and Deshpande does not render claim 1 obvious. Additionally, it would not have been obvious for one skilled in the art to alter the powder of Ueda to meet the elements of claim 1, because Ueda teaches away from such a modification. For instance, Ueda teaches that mixing antioxidant ingredients as they are encapsulated results in deterioration of the ingredients and less absorption by the body. An objective of Ueda is to improve absorption by the body and stability during storage. Ueda achieves these objectives specifically "by transforming the antioxidant substances having different properties into individual separate powders." (Ueda, paras. [0009]-[0011]). Hence, there is no motivation to change Ueda into a non- powder form. In response, the Examiner finds Applicant’s argument not persuasive. Specifically, Ueda clearly teaches in paragraph [0155] that the oil-soluble substance powder thus obtained can constitute an emulsion composition having a good storage stability in particle size, pigment and dispersibility of emulsion particles through re-dissolution of the powder into aqueous medium which depends on an objective product.. Hence, the powder composition taught by Ueda can clearly disperse in water, forming an oil in water formulation. In fact, Ueda clearly teaches the emulsion composition obtained by such a step is an O/W emulsion where emulsified particles containing the oil-soluble antioxidant substance is dispersed in an aqueous medium para [0146]. Moreover, Ueda teaches in the case where the other oily ingredient(s) is used in combination with the above oil-soluble antioxidant substance, the oil-soluble antioxidant substance can be used in an amount of preferably 10% by mass to 99% by mass, 
Applicant argues that it would not have been obvious for one skilled in the art to alter the powder of Ueda to meet the elements of claim 1, because Ueda teaches away from such a modification. For instance, Ueda teaches that mixing antioxidant ingredients as they are encapsulated results in deterioration of the ingredients and less absorption by the body. An objective of Ueda is to improve absorption by the body and stability during storage. Ueda achieves these objectives specifically "by transforming the antioxidant substances having different properties into individual separate powders." (Ueda, paras. [0009]-[0011]). Hence, there is no motivation to change Ueda into a non- powder form. In response, the Examiner finds Applicant’s argument not persuasive because Ueda clearly teaches the oil-soluble antioxidant substance powder containing the least one of a sucrose fatty acid ester and a polyglycerin fatty acid ester and an oil, see para [0069] and [0076] can form oil in water emulsion, see para [0135] and dispersed in aqueous medium, see para [0146]. Therefore, contrary to Applicants assertion, Ueda clearly remedies the problem asserted by Applicant. 


Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628